 1

 2

 3

 4
                                     UNITED STATES DISTRICT COURT
 5
                                             DISTRICT OF NEVADA
 6
                                                          ***
 7
      JACKSON HOLE BANK FRAUD                                     Case No. 2:19-cv-01054-JAD-CWH
 8    LITIGATION TRUST,
 9                              Plaintiff,                        ORDER
10            v.
11    GARY BARNEY, et al.,
12                              Defendants.
13

14            Presently before the court is defendants The Bank of Jackson Hole, The Estate of Robert

15   Biolchini, Pete Lawton, David Perino, Gary Barney, Dennis O’Malley, John Smiley, Patricia E.

16   Lane, and Charles Hingle’s Joint Motion for Extension of Time (ECF No. 16), filed July 10,

17   2019. These defendants request an extension of time until August 12, 2019, to file their motions

18   to dismiss the complaint. Plaintiff Jackson Hold Bank Fraud Litigation Trust opposes the

19   motion. 1

20            Also before the court is defendants’ Joint Motion to Extend Time to Respond to Plaintiff’s

21   Motion to Amend Complaint to Comply with the Law and Withdrawal of Request for Dismissal

22   (ECF No. 25). Defendants request until August 28, 2019, to respond to the trust’s motion to

23   amend.

24            Having read and considered the motions, and good cause appearing, the court will grant

25   defendants’ joint motions.

26
              1
27             Plaintiff is a trust that cannot represent itself. The court previously ordered plaintiff to retain an
     attorney by July 12, 2019. (Order (ECF No. 11).) Plaintiff has not complied with the order or requested
28   an extension of time to do so. The court will issue a separate order to show cause regarding this matter.
 1           IT IS THEREFORE ORDERED that defendants The Bank of Jackson Hole, The Estate of

 2   Robert Biolchini, Pete Lawton, David Perino, Gary Barney, Dennis O’Malley, John Smiley,

 3   Patricia E. Lane, and Charles Hingle’s Joint Motion for Extension of Time (ECF No. 16) is

 4   GRANTED. These defendants must answer or otherwise respond to the complaint by August 12,

 5   2019.

 6           IT IS FURTHER ORDERED that defendants’ Joint Motion to Extend Time to Respond to

 7   Plaintiff’s Motion to Amend Complaint to Comply with the Law and Withdrawal of Request for

 8   Dismissal (ECF No. 25) is GRANTED. These defendants must respond to the trust’s motion to

 9   amend complaint (ECF No. 20) by August 28, 2019.

10

11           DATED: July 24, 2019

12
                                                        C.W. HOFFMAN, JR.
13                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 2 of 2
